Judgment unanimously affirmed. Memorandum: By failing to move to withdraw the guilty plea or to vacate the judgment of conviction, defendant has failed to preserve for our review his contention that he was coerced into pleading guilty (see, People v Williams, 272 AD2d 986; People v Newman [appeal No. 1], 231 AD2d 875, lv denied 89 NY2d 944). In any event, that contention is without merit. Defendant further contends that he could not be convicted of both criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and criminal pos*942session of a controlled substance in the third degree (Penal Law § 220.16 [1]) because both counts involved the same cocaine. We reject that contention (see, People v Campbell, 175 AD2d 612, lv denied 78 NY2d 1074; People v Thomas, 174 AD2d 994, 995, lv denied 78 NY2d 1015). (Appeal from Judgment of Monroe County Court, Egan, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Wisner, J. P., Hurlbutt, Scudder and Kehoe, JJ.